United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1159
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                           Thomas Gregory Anderson, Jr.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                           Submitted: November 5, 2019
                             Filed: November 8, 2019
                                  [Unpublished]
                                  ____________

Before COLLOTON, SHEPHERD, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.

      After a seven-day trial, a jury found Thomas Anderson, Jr., guilty of conspiracy
to distribute and possess with intent to distribute 1,000 kilograms or more of
marijuana, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(vii) and 846, and
conspiracy to launder the marijuana-trafficking proceeds, in violation of 18 U.S.C.
§§ 1956(a)(1) and 1956(h). The district court1 sentenced him to 180 months in prison
and five years of supervised release. Anderson appeals, challenging the denial of his
pretrial motions to dismiss the indictment based on conflicts of interest and alleged
extortion on the part of his initial defense attorneys, and arguing that the government
engaged in misconduct with regard to its alleged warrantless surveillance and failure
to produce exculpatory evidence. Anderson also argues that the entire United States
Attorney’s Office should have been disqualified. Because our review of the record
convinces us that the district court thoroughly considered and properly rejected
Anderson’s motions to dismiss the indictment after evidentiary hearings, and because
Anderson’s remaining arguments are conclusory, belated, and do not warrant relief,
we affirm the judgment of the district court. We also deny as moot Anderson’s
pending motion for production of records.
                        ______________________________




      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.

                                         -2-